Citation Nr: 1738603	
Decision Date: 09/13/17    Archive Date: 09/22/17

DOCKET NO.  13-30 033	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Milwaukee, Wisconsin


THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim for entitlement to service connection for tinnitus, and if so, whether service connection is warranted. 

2.  Entitlement to service connection for hearing loss.

3.  Entitlement to an initial disability rating in excess of 10 percent for pseudofolliculitis barbae (PFB). 


REPRESENTATION

Veteran represented by:	National Association for Black Veterans, Inc.


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

R. Scarduzio, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1968 to November 1969.  

This matter comes before the Board of Veterans' Appeals (Board) from February 2012, February 2013, and June 2015 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO). 

The Veteran testified at a Travel Board hearing before the undersigned Veterans Law Judge (VLJ) in May 2017.  A transcript of the hearing is of record. 


FINDINGS OF FACT

1.  In a February 2013 rating decision, the RO denied entitlement to service connection for tinnitus; the Veteran filed a notice of disagreement with that decision and a statement of the case was issued; the Veteran did not submit a timely substantive appeal after the statement of the case.

2.  Evidence received since the February 2013 rating decision is not cumulative or redundant of the evidence previously of record and relates to unestablished facts necessary to substantiate the claim of entitlement to service connection for tinnitus.

3.  The probative, competent evidence demonstrates that tinnitus is causally or etiologically related to the Veteran's active duty service.

4.  The probative, competent evidence is against a finding that the Veteran has a current hearing loss disability that is causally or etiologically related his active duty service.

5.  The Veteran's PFB has not affected at least 20 percent of his entire body or of his exposed areas; systemic therapy such as corticosteroids or other immunosuppressive drugs were not required for a total duration of six weeks or more during a 12-month period.


CONCLUSIONS OF LAW

1.  The February 2013 rating decision is final.  38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); currently, 38 U.S.C.A. § 7105(c) (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).

2.  New and material evidence has been received to reopen the claim of entitlement to service connection for tinnitus.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2016).

3.  The criteria for establishing service connection for tinnitus have been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

4.  The criteria for establishing service connection for a hearing loss disability have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309 (2016).

5.  The criteria for a rating in excess of 10 percent for PFB have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. § 4.118, Diagnostic Code 7806 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Neither the Veteran nor his representative has raised any issues with the duty to notify or duty to assist.  See Scott v. McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to a duty to assist argument).

New and Material Evidence

Generally, if a claim of entitlement to service connection has been previously denied and that decision became final, the claim can be reopened and reconsidered only if new and material evidence is presented with respect to that claim.  38 U.S.C.A. § 5108.

New evidence is defined as existing evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a).  The threshold to reopen the claim is low.  See Shade v. Shinseki, 24 Vet. App. 110, 118 (2010).

For the purpose of establishing whether new and material evidence has been received, the credibility of the evidence is generally presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992). 

The RO denied the Veteran's claim for service connection for tinnitus in a February 2013 rating decision, finding insufficient evidence to establish that the disability was related to noise exposure during the Veteran's military service.  The Veteran filed a timely notice of disagreement that same month.  In January 2014, the RO issued a Statement of the Case (SOC) again denying the Veteran's claim, finding that there was no objective evidence to show that the Veteran's tinnitus was incurred in or caused by military service.  However, the Veteran never submitted a substantive appeal following the issuance of the SOC, and no new and material evidence was received within the appropriate time period.  Consequently, the February 2013 rating decision became final.  See 38 U.S.C.A. § 7105(c) (West 2002); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2013); currently, 38 U.S.C.A. § 7105 (West 2014); 38 C.F.R. §§ 3.104, 20.302, 20.1103 (2016).  

The Veteran filed a new claim for entitlement to service connection for hearing loss in November 2014, as well as a request to reopen his service connection claim for tinnitus.  Subsequently, the Veteran was afforded a new VA hearing loss and tinnitus examination in June 2015.  The RO again denied the Veteran's tinnitus claim in a June 2015 rating decision, finding the recent evidence submitted - the findings of the June 2015 VA examination - was not new and material.  However, in a December 2016 SOC, the RO reopened the Veteran's tinnitus claim, finding the evidence submitted to be new and material.  Nevertheless, regardless of the RO's actions, the Board must itself determine whether new and material evidence has been submitted.  See Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001) (reopening after a prior unappealed RO denial); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996) (reopening after a prior Board denial); Wakeford v. Brown, 8 Vet. App. 237 (1995) (VA failed to comply with its own regulations by ignoring issue of whether any new and material evidence had been submitted to reopen the veteran's previously and finally denied claims).

The Board finds the evidence received since the February 2013 rating decision includes evidence that is both new and material to the claim.  See 38 C.F.R. § 3.156.  Specifically, this evidence includes VA treatment records, lay statements, the June 2015 VA hearing loss and tinnitus examination, and May 2017 hearing testimony.  The new evidence raises a reasonable possibility of substantiating the claim as it addresses a possible link between the Veteran's tinnitus and service, and therefore addresses one of the reasons for the previous denial.  Such evidence is presumed credible solely for the purpose of determining whether new and material evidence has been submitted.  See Justus, 3 Vet. App. at 513. 

Accordingly, the claim for service connection for tinnitus is reopened and will be considered on the merits.  


Service Connection

Generally, to establish service connection, a claimant must show: (1) a present disability; (2) an in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service, the so-called "nexus" requirement.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004).  

Moreover, where a veteran served continuously for 90 days or more during a period of war, or during peacetime service after December 31, 1946, and a chronic disability such as an organic disease of the nervous system (including tinnitus and sensorineural hearing loss) becomes manifest to a degree of 10 percent within one year from date of termination of such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113, 1137; 38 C.F.R. §§ 3.307, 3.309; Fountain v. McDonald, 27 Vet. App. 258, 271 (2015).  This presumption is rebuttable by affirmative evidence to the contrary.  

	Tinnitus

The Veteran asserts that he has tinnitus as a result of noise exposure during active duty.  Specifically, the Veteran testified his ears would ring during artillery fire, and that his tinnitus stems from this noise exposure.  During examinations, he reported having ringing in both ears.  During his hearing, he testified that he began to hear a ringing sound in his ears during service which has continued since that time. 

As it pertains to a current diagnosis, the Veteran has been diagnosed with tinnitus during the course of the appeal.  Moreover, the Veteran has reported experiencing ringing in his ears that has become worse since service.  The Board finds that such lay testimony is competent to establish the presence of observable symptomatology and "may provide sufficient support for a claim of service connection."  Layno v. Brown, 6 Vet. App. 465, 469 (1994).  In addition, when a condition may be diagnosed by its unique and readily identifiable features, the presence of the disorder is not a determination "medical in nature" and is capable of lay observation.  Barr v. Nicholson, 21 Vet. App. 303 (2007).  The presence of tinnitus is readily identifiable by its features and, thus, is capable of lay observation by the Veteran.  Charles v. Principi, 16 Vet. App. 370, 374-75 (2002).  As such, the Board finds the Veteran has established a current disability of tinnitus for service connection purposes.

With respect to an in-service injury, event, or illness, service treatment records are negative for any complaints of, treatment for, or diagnosis of tinnitus.  However, the Veteran testified during his May 2017 hearing that he served as a gunner's mate, and service personnel records verify the Veteran's military occupational specialty as an ordnance mechanic, which would have placed him in close proximity to artillery fire.  38 U.S.C.A. § 1154; 38 C.F.R. § 3.304(d).  The Veteran's descriptions of his noise exposure are consistent with his circumstances of service and are competent and credible.  See Buchanan v. Nicholson, 451 F.3d 1331, 1336-37 (2006) (noting that the Board must determine whether lay evidence is credible due to possible bias, conflicting statements, and the lack of contemporaneous medical evidence, although that alone may not bar a claim for service connection).  Accordingly, the Board finds the Veteran has established an in-service event for the purpose of service connection. 

With respect to a nexus between the Veteran's tinnitus and the in-service noise exposure, the Board affords little probative weight to the negative opinions of the January 2013 and June 2015 VA examiners who examined the Veteran in connection for his claims of tinnitus and hearing loss.  The VA examiners opined that it was less likely than not that the Veteran's tinnitus was caused by or a result of military noise exposure because his hearing was normal during service and at his separation medical evaluation, and because he did not seek treatment in the many years after separation.  However, the VA examiners did not address the Veteran's report of perceiving buzzing in his ears during service.  As such, the Board affords these opinions limited probative weight. 

Conversely, the Board affords the Veteran's own statements significant probative weight.  During the Board hearing the Veteran reported constant ringing in the ears which began after being exposed to canon fire during service.  Moreover, in his lay statements the Veteran has consistently reported that the ringing in the ears began during service, and that it has continued since then.  The Board finds that the Veteran is competent to report the symptoms of his tinnitus, and that his testimony that the ringing in his ears began after being exposed to loud noises in service is credible.  See Layno, 6 Vet. App. at 469 (a veteran's lay statements may be sufficient evidence in any claim for service connection). 

The Board finds that the Veteran has established continuity of symptomatology of tinnitus.  As noted above, tinnitus is a chronic disease for purposes of 38 C.F.R. § 3.309.  See Fountain, 27 Vet. App. 258.  It is also noted that the provisions of 38 C.F.R. § 3.303(b) could be applied in this case as the Veteran has competently and credibly asserted that he had tinnitus, a chronic disease, in service and at present. See 38 C.F.R. § 3.309(b) (If a chronic disease is present during service and manifests at any later date, service connection is warranted absent evidence that the disease is clearly attributable to intercurrent causes).  Given the Veteran's in-service noise exposure and reports that he first experienced tinnitus in service, the Board finds the probative, competent evidence demonstrates that tinnitus is causally or etiologically related to active duty service and that the Veteran's current tinnitus had its onset during active duty.  Therefore, service connection for tinnitus is warranted.  Gilbert, 1 Vet. App. at 53-56.

	Hearing Loss

For the purpose of applying the laws administered by VA, impaired hearing will be considered a disability when the auditory threshold for any of the frequencies of 500, 1000, 2000, 3000, and 4000 Hertz is 40 decibels or greater; the auditory thresholds for at least three of these frequencies are 26 decibels or greater; or speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385 (2015).  The threshold for normal hearing is from 0 to 20 decibels; higher threshold levels indicate some degree of hearing loss.  Hensley v. Brown, 5 Vet. App. 155 (1993).

The Veteran asserts that he has a hearing loss disability as result of exposure to noise during service, including noise from canons.  

As to current disability, while VA examination findings do not show pure tone test results indicating a current hearing loss disability, at the June 2015 VA examination the Veteran had speech recognition scores in each ear that were less than 94 percent.  Thus, a current disability is shown.  See 38 C.F.R. § 3.385; see also McClain v. Nicholson, 21 Vet. App. 319, 321 (2007) (holding that there is a current disability for VA purposes when a claimant has a disability at the time a claim is filed or during the pendency of that claim).  

A hearing loss disability is not shown during service.  At separation a whispered voice test was performed which did not reveal any hearing loss.  Hearing loss is not otherwise shown during service.  As noted above, exposure to loud noises during service is conceded.  The remaining question is whether the current hearing loss disability is related to the noise exposure during service - also referred to as nexus. 

As to nexus, at the June 2013 VA examination pure tone threshold testing did not show hearing loss disability.  Speech recognition was not tested as it was determined that use of the speech discrimination score was not appropriate because of language difficulties, cognitive problems, inconsistent speech discrimination scores, etc., that make combined use of pure tone average and speech discrimination scores inappropriate.  The examiner opined that hearing loss was not at least as likely as not related to service as hearing was normal on admission and discharge and remained normal at the 2013 examination.  The June 2015 VA examiner also opined that hearing loss was not at least as likely as not related to service, noting that the separation audiological examination revealed whispered and spoken voice tests within normal limits, normal hearing at the tested frequencies at the 2013 and 2015 VA examination, and that there was no scientific basis for concluding delayed onset hearing losses exist.  

The Board finds the VA opinions to be probative.  It is noted that the separation examination was voice recognition testing rather than pure tone testing.  Voice recognition is not as accurate in identifying disability as pure tone testing.  For this reason, the opinions are afforded probative weight but not high probative weight.  

There is no medical evidence of a hearing loss disability during service, and no medical opinion linking the Veteran's current hearing loss to service.  Instead, the evidence in favor of the claim includes the Veteran's testimony that he believed his hearing started to diminish in the military.  The Board finds the medical opinions adverse to the claim to be of greater probative weight than the Veteran's observations during service.  

The examiner's opinions are based on a lack of hearing loss disability during service and the lack of a medical or scientific basis for concluding delayed onset hearing loss exists.  While the Veteran is competent to relay that he noticed diminishing hearing during service, he is not competent to diagnose a hearing loss disability.   It is recognized that voice recognition testing is not the most accurate testing method; however, it is still an objective test performed during service and in this case did not indicate a deficiency.  Moreover, as noted by the examiners, pure tone testing still does not show a hearing loss disability for VA purposes.  At the Veteran's June 2013 VA examination he reported his hearing had worsened in the last two years.  The fact that the current pure tone thresholds do not show hearing loss disability even after a reported worsening of hearing loss suggests that hearing loss disability was not present at the time of separation from service.  Thus, the evidence is against a finding of a hearing loss disability during service.  In addition, there is no evidence on file to counter the examiner's notation that there is no medical or scientific basis for concluding delayed onset hearing loss exists.  Simply put, the evidence in this case supports the premises upon which the VA examiners' opinions are based.  

The Board recognizes that there may have been hearing loss at 500 Hertz in the right ear at entry into service, although it is hard to decipher the examination report.  To the extent the Veteran may have had right ear hearing loss at entry, service connection as a result of aggravation during service is not warranted as the evidence does not establish that any hearing loss underwent an increase in severity during service.  See 38 C.F.R. § 3.306 (2016).  

Given the above, the preponderance of the evidence is against a finding that the Veteran's hearing loss is related to service and the claim must be denied.  
Increased Rating

The Veteran was awarded service connection for PFB in February 2012, where he was assigned a 10 percent disability evaluation.  He asserts that the disability is worse than the rating assigned. 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

Separate evaluations may be assigned for separate periods of time based on the facts found, a practice known as "staged ratings."  Staged ratings are appropriate for any rating claim when the factual findings show distinct time periods during the appeal period where the service-connected disability exhibits symptoms that would warrant different ratings.  Fenderson v. West, 12 Vet. App. 119 (1999); Hart v. Mansfield, 21 Vet. App. 505 (2007).  

The evaluation of the same disability under several diagnostic codes, known as pyramiding, must be avoided; however, separate ratings may be assigned for distinct disabilities resulting from the same injury so long as the symptomatology for one condition is not duplicative of the symptomatology of the other condition.  38 C.F.R. § 4.14; Esteban v. Brown, 6 Vet. App. 259, 262 (1994).

The Veteran's PFB is evaluated under Diagnostic Code 7806 for dermatitis or eczema.  38 C.F.R. § 4.118.  Pseudofolliculitis is defined as erythematous follicular papules or, less commonly pustules resulting from close shaving of very curly hair.  Stedman's Medical Dictionary, 27th ed. at 1470.  Dermatitis is inflammation of the skin.  Id., at 479.  Eczema is the generic term for inflammatory conditions of the skin, particularly with vesiculation in the acute stage, typically erythematous edematous, papular, and crusting."  Id., at 566.  As the symptoms of pseudofolliculitis are similar to those of eczema, and can include disfigurement of the face and neck, rating the Veteran's pseudofolliculitis barbae under Diagnostic Code 7806 is appropriate.  See Butts v. Brown, 5 Vet App 532, 539 (1993) (holding that the Board's choice of Diagnostic Code should be upheld if supported by explanation and evidence).  

Under Diagnostic Code 7806, a 10 percent rating is warranted for a skin disorder that affects at least 5 percent, but less than 20 percent, of the entire body, or at least 5 percent, but less than 20 percent, of exposed areas affected, or requires intermittent systemic therapy such as corticosteroids or other immunosuppressive drugs required for a total duration of less than 6 weeks during the past 12-month period.  A 30 percent rating is warranted for a skin disorder that affects 20 to 40 percent of the entire body or 20 to 40 percent of the exposed areas, or requires systemic therapy such as corticosteroids or other immunosuppressive drugs for a total duration of 6 weeks or more, but not constantly, during the past 12-month period.  A 60 percent rating is warranted for a skin disorder that affects more than 40 percent of the entire body or more than 40 percent of the exposed areas, or requires constant or near-constant systemic therapy such as corticosteroids or other immunosuppressive drugs during the past 12-month period.

Diagnostic Code 7806 also provides that the skin condition can be rated based on disfigurement of the head, face, or neck (Diagnostic Code 7800) or as a scar under Diagnostic Codes 7801-7805, depending on the predominant disability.  38 C.F.R. § 4.118.   

The Veteran was afforded a VA examination for his PFB in November 2011.  He reported developing PFB from shaving while in service and that it has been constant, but not progressive, ever since.  Upon physical examination, the examiner noted that the Veteran's PFB covered less than 5 percent of total body area, and between 5 percent but less than 20 percent of the total exposed area.  The examination report further notes that the Veteran treated his PFB with a topical corticosteroid on a constant or near-constant basis.  No other skin conditions were noted upon examination.

At an April 2012 VA examination, the Veteran reported itching in the beard area and occasional spots of blood on his pillow.  He also reported nightly use of a topical corticosteroid, the frequency of which did not change since the previous examination.  Upon physical examination, the examiner noted that the Veteran's PFB covered less than 5 percent of total body area, and between 5 percent but less than 20 percent of the total exposed area.  No other skin conditions were noted upon examination.

Upon VA examination again in September 2013, the Veteran reported itching and burning in the beard area, periodic lumps and pustules, and occasional spots of blood after shaving.  He also reported using a topical corticosteroid nightly or twice daily since the previous VA examination.  He also stated that the frequency of his doctor visits for his PFB had increased.  Again, the infected area of the Veteran's body was noted as less than 5 percent of the total body area, and between 5 percent but less than 20 percent of the total exposed area.  No other skin conditions were noted upon examination.

The Veteran submitted private treatment records in support of his increased rating claim.  An April 2012 statement from Dr. M.O. notes that the Veteran's PFB affects 100 percent "of the facial and neck beard area."  An April 2014 handwritten notation by Dr. N.E. on an October 2013 private treatment report notes that the Veteran's PFB affects 30 percent of the Veteran's face and neck.  Finally, a handwritten notation by Dr. S.T. on a May 2017 private treatment report notes that the Veteran's PFB affects 50 percent of the beard area.  

Based on the foregoing, the Board finds that an initial disability rating in excess of 10 percent is not warranted for the Veteran's service-connected pseudofolliculitis barbae.  

The evidence of record does not show that the Veteran's PFB affected an area of involvement of 20 to 40 percent of the Veteran's entire body or 20 to 40 percent of exposed areas, or; a need for systemic therapy such as with corticosteroids or other immunosuppressive drugs for a total duration of at least six weeks or more, but not constantly, during the a 12-month period, the criteria for a higher rating under Diagnostic Code 7806.  38 C.F.R. § 4.118.  

All VA examiners noted that less than 20 percent of the Veteran's total body area was affected by his PFB.  Further, while the Veteran's private physicians noted that his PFB affected between 30 and 100 percent of the beard area, the Board notes that, for the purposes of Diagnostic Code 7806, "exposed areas affected" relates to percentage of exposed areas on the body as a whole, not simply the Veteran's exposed beard area.  The VA examiners too indicated that the shaving plane of the face was affected, but then found that area did not encompass 20 percent or more of the entire body or exposed areas.  Thus, the private medical opinions are not in conflict with the VA examiners' findings.

The Board also acknowledges the Veteran's use of topical corticosteroids, and that the use of corticosteroids could warrant higher ratings during the period on appeal under Diagnostic Code 7806 regardless of the total body area affected by his PFB.  However, the Federal Circuit in Johnson v. Shulkin, No. 16-2144 (Fed. Cir. 2017) found that Diagnostic Code 7806 "draws a clear distinction between 'systemic therapy' and 'topical therapy' as the operative terms of the diagnostic code."  The Federal Circuit went on to explain that systemic therapy means "treatment pertaining to or affecting the body as a whole," whereas topical therapy means "treatment pertaining to a particular surface area, as a topical anti-infective applied to a certain area of the skin and affecting only the area to which it is applied."  While the Veteran very well may have applied a topical corticosteroid to his skin rash for durations that would warrant higher disability ratings under Diagnostic Code 7806, the evidence is against a finding that that he was treating his body as a whole.  Rather, the Veteran treated only the beard area affected by his PFB, which the evidence suggests has affected less than 20 percent of his entire body.  Thus, at no time during the period on appeal has the Veteran's treatment constituted "systemic therapy" for the purposes of Diagnostic Code 7806.  38 C.F.R. § 4.118.

The Board has also considered whether a higher or separate rating is warranted under any other diagnostic code, but has found none.  The evidence of record does not suggest that the Veteran's skin rash has caused disfigurement of the head, face, or neck that would warrant a higher rating under Diagnostic Code 7800, nor does it suggest that the Veteran's skin rash has resulted in scarring that would warrant a higher rating under Diagnostic Codes 7801-7805.  Id.

A veteran is competent to describe symptoms that he is able to perceive through the use of his senses and to give evidence about what he has experienced.  See Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469-71 (1994).  However, the Veteran is not shown to possess any medical expertise; thus, his opinion as to the severity of his PFB is not competent medical evidence.  The Veteran's lay statements do not show that his PFB affected more than 20 percent of his entire body or exposed areas during the period on appeal.  Again, the examiners recognized that the shaving plane of the face was affected but that this did not amount to 20 percent of the body or exposed areas.  Moreover, at no time during the period on appeal does the evidence show that the Veteran required systemic therapy as treatment.  

In summary, the preponderance of the evidence is against a finding that the Veteran's disability more nearly approximates the criteria for a higher rating during the entire period on appeal.  38 C.F.R. §§ 4.3, 4.7.

Neither the Veteran nor his representative has raised any other issues, nor have any other issues been reasonably raised by the record.  See Doucette v. Shulkin, 28 Vet. App. 366, 369-370 (2017) (confirming that the Board is not required to address issues unless they are specifically raised by the claimant or reasonably raised by the evidence of record).











      (CONTINUED ON NEXT PAGE)
ORDER

New and material evidence having been received, the claim for service connection for tinnitus is reopened, and to this extent only, the appeal is granted.

Entitlement to service connection for tinnitus is granted.

Entitlement to service connection for hearing loss is denied.  

Entitlement to an initial disability rating in excess of 10 percent for pseudofolliculitis barbae is denied.





____________________________________________
Nathan Kroes
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


